Order entered October 22, 2018




                                                                 In The
                                                Court of Appeals
                                         Fifth District of Texas at Dallas
                                                        No. 05-18-01051-CR

                                           EX PARTE BRADRICK J. COLLINS

                                   On Appeal from the County Criminal Court No. 5
                                                Dallas County, Texas
                                        Trial Court Cause No. M17-18553-F

                                                               ORDER
                On September 12, 2018, appellant filed a notice of appeal to challenge the trial court’s

       September 10, 2018 order denying relief on appellant’s pretrial application for writ of habeas

       corpus. On September 18, 2018, the Court entered a scheduling order requiring the trial court to

       file a certification of the right to appeal to be filed within ten days. The Court’s order further

       directed the court reporter, or alternatively the trial court coordinator if there is no court reporter

       for this case,1 to file within ten days, either the reporter’s record or a written verification that no

       hearing was conducted in connection with appellant’s pretrial writ application.

                On September 28, 2018, appellant filed a document purporting to be the trial court’s

       certification of the right to appeal. No official copy of the certification has been filed nor has the




1
    The official court reporter position in the trial court is vacant.
Court received the reporter’s record or written verification that there is no reporter’s record to

file.

        We ORDER the trial court to prepare a certification of the right to appeal and to file it as

part of the supplemental clerk’s record ordered herein.

        We ORDER the trial court to determine whether any reported hearings were conducted

in this appeal and make findings regarding (1) whether a hearing was conducted on appellant’s

writ application; (2) if a hearing was conducted, whether a reporter’s record exists of the hearing;

and (3) the name of the court reporter who sat for any hearing on the writ application. The trial

court is directed to conduct such inquiries and to enter such orders as are necessary to determine

the status of the reporter’s record.

        We further ORDER the trial court to file, within FIFTEEN DAYS of the date of this

order, a supplemental clerk’s record containing the certification of the right to appeal and the

trial court’s findings regarding the reporter’s record.

        After the Court received the trial court’s certification and findings, the Court will reset

the due dates for the parties’ briefs.

        We ABATE the appeal to allow the trial court to comply with the above order. The

appeal shall be reinstated when the supplemental clerk’s record is received or at such other time

as the Court deems appropriate.

                                                          /s/   CRAIG STODDART
                                                                JUSTICE




                                                 –2–